UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:July 31 Date of reporting period:August 1, 2010 through January 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. www.guggenheimfunds.com/mzf your stream to the LATEST, most up-to-date INFORMATION about the Managed Duration Investment Grade Municipal Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/mzf, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices and tax characteristics Cutwater Asset Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. 2 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund Dear Shareholder | We thank you for your investment in Managed Duration Investment Grade Municipal Fund (the “Fund”).This report covers performance for the semiannual period ended January 31, 2011. Cutwater Asset Management Corp. (“Cutwater”) serves as the Fund’s Investment Adviser. With $41 billion of fixed income assets under management and supervision as of January 31, 2011, Cutwater is one of the top 50 fixed income specialists in the world. Cutwater’s parent company, MBIA, Inc., is listed on the NewYork Stock Exchange and is a component stock of the S&P 500 Index. Guggenheim Funds Distributors, Inc., (“Guggenheim Funds”) formerly known as Claymore Securities, Inc. (“Claymore”), serves as the Servicing Agent to the Fund.The name change, effective September 24, 2010, marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners, LLC, (“Guggenheim Partners”) announced on October 15, 2009. Guggenheim Funds offers an extensive product line of closed-end funds (CEFs), exchange-traded funds (ETFs) and unit investment trusts (UITs). Guggenheim Partners is a global diversified financial services firm with more than $100 billion in assets under management and supervision. The Fund’s investment objective is to provide high current income exempt from regular Federal income tax while seeking to protect the value of the Fund’s assets during periods of interest rate volatility. Under normal market conditions, the Fund seeks to achieve this objective by investing at least 80% of its total assets in municipal bonds of investment-grade quality and normally investing substantially all of its total assets in securities of investment-grade quality. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended January 31, 2011, the Fund provided a total return based on market price of -9.81% and a total return of -6.43% based on NAV.As of January 31, 2011, the Fund’s market price of $12.65 represented a discount of 2.77% to NAV of $13.01.As of July 31, 2010, the Fund’s market price of $14.53 represented a premium of 0.90% to NAV of $14.40. Past performance is not a guarantee of future results.The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. Dividends of $0.0825 were paid in each month from August 2010 through January 2011.The current dividend represents an annualized distribution rate of 7.83% based on the market price of $12.65 on January 31, 2011. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 23 of this report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective Semiannual Report l January 31, 2011 l 3 MZF l Managed Duration Investment Grade Municipal Fund l DearShareholder continued means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. To learn more about the Fund’s performance, we encourage you to read the Questions & Answers section of the report, which begins on page 5.You will find information about how the Fund is managed, what affected the performance of the Fund during the six months ended January 31, 2011, and Cutwater’s views on the market environment. We appreciate your investment, and we look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/mzf. Sincerely, Clifford D. Corso President Managed Duration Investment Grade Municipal Fund 4 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund Questions & Answers | Clifford D. Corso Portfolio Manager Clifford D. Corso is Chief Executive officer and Chief Investment Officer of Cutwater Asset Management Corp. (“Cutwater”), Chief Investment Officer of MBIA Insurance Corp. and Executive Vice President & Chief Investment Officer of MBIA Inc. His responsibilities include oversight and direction of the investments of MBIA Inc. He manages Cutwater’s fixed income asset management platform, directs the investment of all fixed income assets under management, and oversees the portfolios of MBIA Insurance Corp. and its affiliates. In addition, Mr. Corso’s responsibilities include the direction of investments for outside clients such as pension funds, sovereign governments, state and local governments, and institutional investors. Mr. Corso is also an active member of the Board of Directors for the MBIA Foundation, Inc. Before joining MBIA in 1994, he was the co-head of fixed income at a subsidiary of Alliance Capital Management.Throughout his 25-year career, Mr. Corso has managed a wide array of fixed income products, including corporate, asset-backed, government, mortgage and derivative products. Mr. Corso has a bachelor’s degree fromYale University and a master’s degree from Columbia University. He holds his Series 7, 24, and 63 licenses from the Financial Industry Regulatory Authority (FINRA). Jeffrey S. MacDonald, CFA Portfolio Manager Mr. MacDonald, who joined MBIA in 2007, is a Director of Cutwater and has extensive experience in the fixed income markets across a variety of sectors with particular emphasis on core and core plus strategies. He was previously a vice president and portfolio manager at Hartford Investment Management Company (HIMCO), where he managed core, core plus, intermediate core, and other broad-based fixed income styles. He was also instrumental in designing some of HIMCO’s fixed-income-based products, including a number of “alternative” strategies. Prior to joining HIMCO, Mr. MacDonald was a fixed income portfolio analyst specializing in taxable/insurance portfolios at Wellington Management Company. He began his career with Fidelity Investments as a fixed-income trader and lead systems analyst. Mr. MacDonald earned his bachelor's degree from Trinity College in Connecticut and his master’s degree from Boston University. He holds the designation of Chartered Financial Analyst (CFA) through the CFA Institute and is a member of the Hartford Security Analysts Society. James B. DiChiaro Portfolio Manager Mr. DiChiaro joined MBIA in 1999 and is a Vice President of Cutwater. He currently manages the company’s municipal bond portfolios (taxable and tax-exempt) and has extensive experience managing money market portfolios. Mr. DiChiaro began his career at MBIA working with the conduit group structuring medium-term notes for Meridian Funding Company and performing the treasury role for an MBIA-sponsored asset-backed commercial paper conduit,Triple-A One Funding Corporation. Prior to joining MBIA, he worked for Merrill Lynch supporting their asset-backed securities trading desk. Mr. DiChiaro has a bachelor’s degree from Fordham University and a master’s degree from Pace University. In the following interview Portfolio Managers Clifford D. Corso, Jeffrey S. MacDonald and James B. DiChiaro discuss the market environment and the performance of the Managed Duration Investment Grade Municipal Fund (the “Fund”) for the semiannual period ended January 31, 2011. Please provide an overview of the municipal market during the six-month period ended January 31, 2011. During the second half of 2010 it became increasingly evident that the U.S. economy had emerged from the recession. Real gross domestic product (“Real GDP,” or growth in the overall U.S. economy, adjusted for inflation) increased at a rate of 2.6% in the third quarter of 2010 and 3.2% in the fourth quarter. Real GDP rose 2.9% for the full year 2010, after falling 2.6% in 2009. At its January meeting the Federal Open Market Committee (FOMC) kept the federal funds target rate in the zero to 0.25% range, as expected.The FOMC also announced the second phase of its quantitative easing program, which allows for the purchase of up to $600 billion of Treasury securities during the first half of 2011.The FOMC continues to emphasize that economic conditions warrant “exceptionally low” interest rates for an “extended period”. Municipal finances appear to be benefitting from the acceleration in economic growth. State tax revenues have risen for four consecutive quarters, with broadly-based revenue gains by the majority of states. Sales and income tax revenues have led the way as the economy recovers, while corporate tax receipts continue to lag.Although tax receipts are exhibiting positive growth, they remain below pre-recession levels, placing continued strain on municipal budgets. However, Cutwater believes that highly publicized concerns about municipal finances are overblown, since municipal revenues historically have exhibited a lag of about one year to the growth of the overall economy. Bond holders are generally well insulated against the states’ budgetary issues, as debt-service payments on state general obligation bonds reside in a senior position in each state’s priority of payments, and generally constitute a small percentage of general fund revenues. Of more concern are the debts of smaller local governments that depend largely on state aid payments.As states look to rectify their own deficits, they may scale back appropriated payments to local governments.The fact that the budget crisis is getting so much attention has compelled state and local government leaders to implement an austerity mindset, which is evident through lay-offs and cutbacks in capital expenditure projects. Semiannual Report l January 31, 2011 l 5 MZF l Managed Duration Investment Grade Municipal Fund l Questions&Answers continued For most of 2010, the municipal bond market performed very well.A positive influence on the market that carried over from 2009 was the “Build America Bonds” program (or “BABs”). BABs, which represented more than 25% of the municipal bonds issued in 2010, are taxable municipal securities issued on behalf of state and local governments with interest payments subsidized by the U.S.Treasury.The success of the BAB program, which expired December 31, 2010, resulted in a substantial decline in the issuance of long-dated tax exempt bonds, which may have contributed to a rise in prices and decline in the yields of tax-exempt bonds during the year. During the last three months of the period covered by this report, there was a great deal of volatility that impacted the market, which resulted in a significant decline in prices of tax-exempt bonds.There were several reasons for this drop, including uncertainty surrounding the credit worthiness of municipal issuers, the expiration of the BAB program, and rising interest rates (taxable and tax-exempt). Municipal bonds have traditionally been regarded as a relatively safe asset class with attractive after-tax returns. Individual investors, who represent a large portion of the investing audience for municipal bonds, generally lack the sophisticated resources available to institutional investors and tend to be risk-averse.As volatility within the market increased, individuals redeemed record amounts of cash from municipal bond mutual funds, reversing much of the year’s inflows.These withdrawals created a negative cycle where funds were forced to sell securities into an already weak market to raise cash to accommodate redemptions, which further depressed bond prices.As market prices dropped to new lows, certain institutional investors that do not normally invest in municipal bonds entered the market to take advantage of what they believed was a temporary dislocation in rates, with yields on municipal bonds at times as high as 115% of the yield of Treasury securities with similar maturities. For the six-month period ended January 31, 2011, the Barclays Capital Municipal Bond Index, a widely used measure of the municipal bond market as a whole, posted a negative return of -2.84%.This return compares with a return of 0.20% from the Barclays Capital U.S.Aggregate Bond Index and -0.69% from the Barclays Capital U.S.Treasury Composite Index for the same period. How did the Fund perform in this market environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended January 31, 2011, the Fund provided a total return based on market price of -9.81% and a total return of -6.43% based on NAV. Past performance is not a guarantee of future results. As of January 31, 2011, the Fund’s market price of $12.65 represented a discount of 2.77% to NAV of $13.01.As of July 31, 2010, the Fund’s market price of $14.53 represented a premium of 0.90% to NAV of $14.40.The market value and NAV of the Fund’s shares fluctuate from time to time, and the Fund’s market value may be higher or lower than its NAV. Dividends of $0.0825 were paid in each month from August 2010 through January 2011.The current dividend represents an annualized distribution rate of 7.83% based on the market price of $12.65 on January 31, 2011. How is the Fund’s portfolio structured, and what has that structure meant for performance? The Fund has a high quality portfolio that is diversified across issuers, sectors and states. In selecting securities for the portfolio, the portfolio management team, who together have more than 50 years of experience, are supported by Cutwater’s team of credit analysts, who evaluate the credit quality of sectors and individual issuers, going far beyond the bond ratings provided by rating agencies. Cutwater’s proprietary quantitative models help to evaluate the risk of individual securities as well as the overall portfolio, supplementing the judgment of the experienced team. Thorough quantitative and qualitative analysis helps ensure that the desired level of credit quality is maintained in the Fund’s portfolio while yield is added, as appropriate, by buying higher yielding bonds at what are considered to be attractive prices. During most of 2010, the Fund achieved attractive returns by being invested mainly in intermediate to longer term bonds; however, these investments performed poorly in November, December and January, as the municipal market weakened and became more volatile.As of January 31, 2011 the average duration of the Fund’s portfolio is 7.97 years, just slightly less than the 8.03 duration of July 31, 2010.1 While this net change in duration is minimal, the portfolio’s average duration might have increased over the past six months had Cutwater not proactively worked to shorten the duration.This shortening of duration was beneficial for performance, as the prices of many of the individual bonds held in the portfolio decreased, most notably, the Fund’s longer duration bonds. The Fund currently maintains an overweight position to lower rated securities versus the Barclays Capital Municipal Bond Index, with some exposure to the high yield or non-investment grade rated sector.These high yield positions performed relatively well during the volatile market conditions of the last three months of the period covered by this report.The credit rating of the portfolio has been reduced somewhat, partly because of proactive changes in the investment profile of the fund, and partly because the last AAA-rated bond insurer was downgraded in 1 Duration is a measure of the interest rate sensitivity of a bond or fixed-income portfolio which incorporates time to maturity and coupon size. The longer the duration, the greater the interest rate risk. 6 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund l Questions&Answers continued October 2010, causing the ratings on the respective insured bonds to drop. The Fund’s performance benefited from its positions in state general obligation bonds, water/sewer bonds, and industrial development bonds, which are backed by corporate entities.At the end of the period, state general obligation bonds represented roughly 8% of long-term investments while industrial development bonds represented approximately 15% of the Fund’s long-term invest-ments.Also positive was an underweight position relative to the Barclays Capital Municipal Bond Index in pre-refunded securities, which have little credit risk.2 The Fund’s exposure to water and sewer bonds increased during the last six months; these bonds, which contributed to performance during the period, represent approximately 5% of the Fund’s long-term investments as of January 31, 2011.The Fund maintains a large position in essential service bonds, which are backed by a dedicated stream of revenues generated by water/sewer or power utility systems and tend to be more resistant to economic downturns. The Fund’s small position in tobacco bonds detracted from performance, as this sector underperformed.The Fund’s exposure to the tobacco sector was increased in January 2011 with the purchase of an Illinois tobacco bond that utilizes less leverage than a typical tobacco bond and therefore has a higher credit rating.Another trade that is expected to contribute to future performance was a recent investment in Illinois general obligation bonds.This investment illustrates the value of Cutwater’s rigorous credit analysis of each bond under consideration.The poor financial condition of the state of Illinois has been widely publicized, causing the prices of Illinois bonds to drop sharply, perhaps creating a buying opportunity. However, the state is taking proac-tive steps to address current and future budget deficits by raising taxes and reducing spending. Investing in Illinois bonds at a historically low price may represent very good future value. It also created an opportunity for the fund to swap out of a long duration, BBB-rated health care bond into an intermediate duration, single-A rated general obligation bond.This trade increased credit quality, shortened duration and added exposure to a sector that is generally considered safer. Please explain the Fund’s leverage strategy and its effect on Fund returns. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. Leverage adds to performance only when the cost of leverage is less than the total return generated by investments.The use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks.There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. As of January 31, 2011, the Fund had $69.45 million of leverage outstanding in the form of Auction Market Preferred Shares (“AMPS”). Since the Fund’s return was negative over the six-month period ended January 31, 2011, leverage detracted from the Fund’s total return. What is the outlook for the municipal market in the coming months? Several conflicting trends are affecting the municipal market, creating significant volatility.As the economy improves, states’ tax receipts are expected to continue to increase, but it will likely be some time before they return to the peak levels reached in 2008. News about several states’ financial difficulties, though unlikely to result in defaults, may contribute to continued volatility in the municipal market. During 2010, the municipal bond primary market issuance was approximately $430 billion, with approximately 25% of that amount coming in the form of Build America Bonds. For 2011, Cutwater expects supply to decrease to closer to $350 billion, and issuance in January 2011 was abnormally low at approximately $12 billion. Despite budget deficits, states seem reluctant to issue new debt, as some states are approaching their debt ceilings. States are in a cost cutting mode and are reluctant to undertake new infrastructure projects, so there is less need for financing.Also, many issuers took advantage of the low interest rate environment in 2010 and funded their 2011 needs in 2010. With rising individual income tax rates in the near future a strong possibility, investors’ desire for income that is exempt from federal income taxes may continue to support the municipal market. 2 A bond is pre-refunded when the issuer has purchased U. S. Treasury or agency securities that provide a stream of cash flow to pay off the bonds on their first call date. Semiannual Report l January 31, 2011 l 7 MZF l Managed Duration Investment Grade Municipal Fund l Questions&Answers continued Index Definitions All indices are unmanaged. It is not possible to invest in an index. The Barclays Capital Municipal Bond Index is a rules-based, market-value weighted index engineered for the long-term tax-exempt bond market.To be included in the index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Moody’s, S&P, Fitch. Barclays Capital U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated.The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Composite Index measures the performance of the US Treasury bond market, using market capitalization weighting and a standard rule based inclusion methodology. MZF Risks And Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objective. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. An investment in this Fund may not be suitable for investors who are, or as a result of this investment would become, subject to the federal alternative minimum tax because the securities in the Fund may pay interest that is subject to taxation under the federal alternative minimum tax. Special rules apply to corporate holders. Additionally, any capital gains dividends will be subject to capital gains taxes. There can be no guarantee that hedging strategies will be employed or will be successful. The premium paid for entering into such hedging strategies will result in a reduction in the net asset value of the Funds and a subsequent reduction of income to the Fund. Any income generated from hedging transactions will not be exempt from income taxes. Certain risks are associated with the leveraging of common shares of the Fund. Both the net asset value and the market value of shares of the Fund’s shares may be subject to higher volatility and a decline in value. There are also specific risks associated with investing in municipal bonds, including but not limited to interest rate and credit risk. Interest rate risk is the risk that prices of Municipal Bonds generally increase when interest rates decline and decrease when interest rates increase. Prices of longer term securities generally change more in response to interest rate changes than prices of shorter term securities. Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. The secondary market for municipal bonds is less liquid than many other securities markets, which may adversely affect the Fund’s ability to sell its bonds at prices approximating those at which the Fund currently values them. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns. In addition, laws enacted in the future by Congress or state legislatures or referenda could extend the time for payment of principal and/or interest. In the event of bankruptcy of an issuer, the Fund could experience delays in collecting principal and interest. Leverage creates certain risks for common shareholders, including higher volatility of both the net asset value and the market value of the common shares, because common shareholders bear the effects of changes in the value of the Fund’s investments. Leverage also creates the risk that the investment return on the Fund’s common shares will be reduced to the extent the dividends paid on preferred shares and other expenses of the preferred shares exceed the income earned by the Fund on its investments. If the Fund is liquidated, preferred shareholders will be entitled to receive liquidating distributions before any distribution is made to common shareholders. When the Fund uses leverage, the fees paid to Cutwater and Guggenheim Funds Distributors, Inc. will be higher than if leverage were not used. There are also risks associated with investing in Auction Market Preferred Shares or AMPS. The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for the AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange.You may only buy or sell AMPS through an order placed at an auction with or through a broker-dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker-dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity.The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Market Risk and Selection Risk, Call and Redemption Risk, Private Activity Bonds, Risks of Tobacco-Related Municipal Bonds, Leverage, Inflation Risk, Derivatives Risk, Affiliated Insurers, and Anti-takeover Provisions, Market Disruption. Please see Fund’s website for a more detailed discussion about Fund risks and considerations. 8 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund Fund Summary | As of January 31, 2011 (unaudited) Fund Information Symbol on New York Stock Exchange: MZF Initial Offering Date: August 27, 2003 Closing Market Price as of 01/31/11: Net Asset Value as of 01/31/11: Yield on Closing Market Price as of 01/31/11: 7.83% Taxable Equivalent Yield on Closing Market Price as of 01/31/111: 12.04% Monthly Distribution Per Common Share2: Leverage as of 01/31/113: 44% Percentage of total investments subject to alternative minimum tax as of 01/31/11: 23.4% 1 Taxable equivalent yield is calculated assuming a 35% federal income tax bracket. 2 Monthly distribution is subject to change. 3 As a percentage of total investments. Total Returns (Inception 8/27/03) Market NAV Six Month -9.81% -6.43% One Year 1.68% 0.80% Three Year - average annual 6.80% 3.37% Five Year - average annual 5.85% 3.35% Since Inception - average annual 3.54% 4.09% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/mzf. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Semiannual Report l January 31, 2011 l 9 MZF l Managed Duration Investment Grade Municipal Fund Portfolio of Investments | January 31, 2011 (unaudited) Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Municipal Bonds & Notes – 176.6% Alabama – 3.0% BBB $ 845 Courtland, AL Ind Dev Brd Environ Imp Rev, AMT, Ser B, 6.25%, 08/01/25 08/01/13 @ 100 $ 846,149 Baa3 Courtland, AL Ind Dev Brd Solid Waste Disp Rev, AMT, 6.00%, 08/01/29 03/11/11 @ 101 Alaska – 0.9% A+ Alaska Muni Bond Bank Auth, Ser 1, 5.75%, 09/01/33 09/01/18 @ 100 California – 22.2% AA- California Health Facilities Financing Auth, Ser B, Sutter Health, 5.875%, 8/15/31 08/15/20 @ 100 BBB+ California Public Works Brd Dept Mental Health Lease Rev, Ser A, 5.00%, 06/01/24 06/01/14 @ 100 A- California Various Purpose Gen Oblig, 5.125%, 11/01/24 11/01/13 @ 100 Baa1 California Municipal Finance Auth Rev, Eisenhower Medical Center, Ser A, 5.50%, 07/01/30 07/01/20 @ 100 A Chula Vista, CA Ind Dev Rev, Ser B AMT, 5.50% 12/01/21 06/02/14 @ 102 BB+ Golden State Tobacco Securitization Rev, Ser A-1, 5.00%, 06/01/33 06/01/17 @ 100 AA- Los Angeles Unified School District Ser F, 5.00%, 01/01/34 07/01/19 @ 100 Colorado – 1.8% BBB Colorado Health Facs Auth Rev, 5.25%, 05/15/42 05/15/17 @ 100 Delaware – 1.6% BBB+ Delaware St Econ Dev Auth Rev, 5.40%, 02/01/31 08/01/20 @ 100 District of Columbia – 2.1% Aaa District of Columbia FHA Multi Family Henson Ridge-Rmkt, AMT, 5.10%, 06/01/37 (FHA) 06/01/15 @ 102 Florida – 8.6% NR Highlands Co., FL Health Facs Auth Rev, Ser D, 5.875%, 11/15/29 (Prerefunded @ 11/15/13)† 11/15/13 @ 100 A- Miami-Dade Co., FL Aviation Rev, AMT, 5.00%, 10/01/38 (CIFG) 10/01/15 @ 100 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Florida (continued) AA+ $ 1,500 Miami-Dade Co., FL Sch Brd, Ser A, 5.375%, 02/01/34 (Assured Gty) 02/01/19 @ 100 $ 1,500,480 BBB- Seminole Indian Tribe FL Rev, Ser A, 144A, 5.25%, 10/01/27 10/01/17 @ 100 Hawaii – 1.1% BBB+ Hawaii Pacific Health Rev, Ser. B, 5.625%, 07/01/2030 07/01/20 @ 100 Illinois – 9.0% AA+ Chicago O’Hare Intl Arpt Rev 3rd Lien, Ser A-2, AMT, 5.50%, 01/01/16 (AGM) 01/01/14 @ 100 Baa2 Illinois Fin Auth, Roosevelt Univ Rev, 5.50%, 04/01/37 04/01/17 @ 100 A- Illinois Fin Auth, Rush Univ Med Ctr Rev, Ser C, 6.375%, 11/01/29 05/01/19 @ 100 A+ Illinois, General Obligation, Ser A, 5.00%, 03/01/28 03/01/14 @ 100 AA Illinois Hsg Dev Auth Homeowner Mtg, AMT, Ser A-2, 5.00%, 08/01/36 02/01/16 @ 100 A- Railsplitter Tobacco Settlement Auth, Rev, 6.00%, 06/01/28 06/01/21 @ 100 Indiana – 3.4% BB Indiana State Finance Auth, Ref-Impt-US Steel Corp., 6.00%, 12/01/26 06/01/20 @ 100 AA- Indianapolis, IN Pub Impt Bond Bank Wtrwks, Ser A, 5.50%, 01/01/29 01/01/19 @ 100 Iowa – 3.5% BBB+ Iowa Higher Education Loan Auth Rev, Ref-Private College Fac, Upper Iowa Univ Project, 5.50%, 09/01/25 09/01/20 @ 100 BBB Iowa Tobacco Settlement Auth, Cap Apprec Asset Bkd, Ser B, 5.60%, 06/01/34 06/01/17 @ 100 Kentucky – 2.2% Aa3 Kentucky Econ Dev Fin Auth Hosp Fac Rev, Baptist Hlthcr Sys, Ser A, 5.625%, 08/15/27 08/15/18 @ 100 BBB+ Owen Cnty, KY, Wtrwrks Sys Rev, American Wtr Co, Ser B, 5.625%, 09/01/39 09/01/19 @ 100 See notes to financial statements. 10 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund l Portfolio of Investments (unaudited) continued Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Louisiana – 8.3% BBB $ 1,000 De Soto Parish, LA Environ Imp, Rev, AMT, Ser A, 5.85%, 11/01/27 11/01/13 @ 100 $ 943,130 AA- East Baton Rouge Parish, LA Swr Commn, Rev, Ser A, 5.25%, 02/01/34 02/01/19 @ 100 BBB- Louisiana Govt, Environ Facs & Comnty, Dev Auth Rev, 6.75%, 11/01/32 11/01/17 @ 100 A3 Louisiana Public Facs Auth Hosp Rev, Lafayette Gen Med Cntr, 5.250%, 11/01/30 05/01/20 @ 100 BBB+ St. John Baptist Parish, LA Marathon Oil Corp., Ser A, 5.125%, 06/01/37 06/01/17 @ 100 Maryland – 1.5% BB Maryland Econ Dev Corp Port Facs Rev, Ref-CNX Marine Terminals, 5.750%, 09/01/25 09/01/20 @ 100 BBB- Maryland Health & Hgr Ed Facs Auth Rev, 5.75%, 01/01/38 01/01/18 @ 100 Massachusetts – 3.3% AA- Massachusetts Housing Fin Agency, AMT, 5.10%, 12/01/27 06/01/17 @ 100 AA Massachusetts Housing Fin Agency, AMT, Ser 134, 5.60%, 12/01/38 06/01/18 @ 100 BBB Massachusetts St Health & Ed Facs Auth Rev, Ser A, 6.25%, 07/01/30 07/01/19 @ 100 Michigan – 6.1% AA+ Detroit, MI Sewer Disp Rev, Sr Lien, Ser B, 7.50%, 07/01/33 (AGM) 07/01/19 @ 100 AA+ Detroit, MI Wtr Supply Sys Rev, 2nd Lien, Ser B, 7.00%, 07/01/36 (AGM) 07/01/19 @ 100 BBB- Michigan Strategic Fund Ltd Oblig Rev Adj Ref, Dow Chemical, Ser B-1, 6.25%, 06/01/14 N/A A Michigan Strategic Fund Ltd Oblig Rev Ref, Ser C, 5.45%, 09/01/29 09/01/11 @ 100 Mississippi – 1.1% BBB Warren County, MS Gulf Opp Zone, Intl Paper Co., Ser A, 6.50%, 09/01/32 09/01/18 @ 100 Nevada – 6.2% A Henderson, NV Health Care Fac Rev, Ser A, 5.625%, 07/01/24 07/01/14 @ 100 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value New Jersey – 1.6% BBB+ $ 1,500 New Jersey, Health Care Fac Fin Auth Rev, Chilton Mem Hosp, 5.75%, 07/01/39 07/01/19 @ 100 $ 1,387,155 New York – 23.4% A- Long Island, NY Power Auth Rev, Ser A, 5.10%, 09/01/29 09/01/14 @ 100 AA- Metropolitan Trans Auth Rev, Ser A, 5.125%, 01/01/24 07/01/12 @ 100 B- New York City Indl Dev Rev, JFK Intl Arpt, Ser A, AMT, 8.00%, 08/01/12 N/A B- New York City Indl Dev Rev, American Airlines JFK Intl Arpt, AMT, 7.50%, 08/01/16 N/A AA+ New York City Municipal Water Finance Auth. Water and Sewer Rev, Ser. EE, 5.375%, 06/15/43 12/15/20 @ 100 BBB+ New York Dorm Auth Rev, NYU Hosp Ctr, Ser B, 5.25%, 07/01/24 07/01/17 @ 100 AA New York, NY Gen Oblig, Ser J, 5.00%, 05/15/23 05/15/14 @ 100 A+ New York Muni Bond Bank Agy Special School Purpose Rev, Ser C, 5.25%, 12/01/22 06/01/13 @ 100 AA- New York Tobacco Settlement Funding Corp, Ser A1, 5.50%, 06/01/19 06/01/13 @ 100 A- Suffolk Co, NY Ind Dev Agy Rev, AMT, 5.25%, 06/01/27 06/01/13 @ 100 A Troy, NY Cap Resource Corp Rev, Ser A, 5.00%, 09/01/30 09/01/20 @ 100 North Carolina – 3.9% A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/23 01/01/13 @ 100 A- North Carolina Eastern Muni Power Agy Sys Rev Ref, Ser D, 5.125%, 01/01/26 01/01/13 @ 100 AA North Carolina Housing Fin Agy Rev, AMT, Ser 14A, 5.35%, 01/01/22 (AMBAC) 07/01/11 @ 100 Ohio – 12.5% BB- Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.875%, 06/01/30 06/01/17 @ 100 BB- Buckeye OH, Tobacco Settlement Turbo Rev, Ser A-2, 5.75%, 06/01/34 06/01/17 @ 100 AA- Cuyahoga Co., OH Rev Ref, Ser A, 6.00%, 01/01/20 07/01/13 @ 100 AA- Lorain Co., OH Hosp Rev Ref, Ser A, 5.25%, 10/01/33 10/01/11 @ 101 See notes to financial statements. Semiannual Report l January 31, 2011 l 11 MZF l Managed Duration Investment Grade Municipal Fund l Portfolio of Investments (unaudited) continued Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Ohio (continued) BBB- $ 1,000 Ohio Air Quality Dev Auth Rev Ref, 5.70%, 02/01/14 N/A $ 1,071,730 BBB- Ohio Air Quality Dev Auth Rev Ref, 5.625%, 06/01/18 N/A Pennsylvania – 6.0% BBB Pennsylvania Higher Education Facs Auth Rev, 5.25%, 05/01/23 05/01/13 @ 100 BBB Pennsylvania State Higher Education, 5.00%, 05/01/37 11/01/17 @ 100 AA- Pennsylvania State Higher Education, U of PA Health Sys, Ser B, 6.00%, 08/15/26 08/15/18 @ 100 AA+ Philadelphia, PA Gen Oblig Ref, Ser A, 5.375%, 08/01/30 (Assured Gty) 08/01/19 @ 100 Rhode Island – 1.5% AA+ Rhode Island Convention Ctr Auth Rev Ref, Ser A, 5.50%, 05/15/27 (Assured Gty) 05/15/19 @ 100 South Carolina – 3.9% AA+ Florence Co., SC Hosp Rev, Ser A, 5.25%, 11/01/27 (AGM) 11/01/14 @ 100 BBB Georgetown Co., SC Environ Imp Rev, AMT, Ser A, 5.30%, 03/01/28 03/01/14 @ 100 South Dakota – 6.4% AAA South Dakota Hsg Dev Auth, Ser K, AMT, 5.05%, 05/01/36^ 11/01/15 @ 100 AA- South Dakota St Hlth & Edl Fac, Ser A 5.25%, 11/01/34 11/01/14 @ 100 Tennessee – 3.3% BBB+ Knox Co., TN Health Edl & Hsg Facs Brd Rev, 5.25%, 04/01/27 04/01/17 @ 100 Baa3 Metropolitan Nashville Airport Auth, Spl Facs Rev, 5.20%, 07/01/26 07/01/20 @ 100 Texas – 15.3% Aa2 Bexar Co., TX Hsg Fin, AMT, 5.20%, 10/20/34 (GNMA/FHA) 10/20/14 @ 100 AA+ Houston, TX Utility System, First Lien Rev Ref, Ser A, 5.00%, 11/15/33 (AGM) 11/15/17 @ 100 A Lower Colorado River Auth Tex Rev, Ser A, 6.25%, 05/15/28 05/15/18 @ 100 Rating Principal Optional (S&P)* Amount (000) Description Call Provisions** Value Texas (continued) BBB+ $ 1,885 Matagorda Co., TX Nav Dist No.1 Rev, AMT, 5.125%, 11/01/28 (AMBAC) (1) N/A $ 1,660,911 A- North TX, Tollway Auth Rev, Ser A, 5.625%, 01/01/33 01/01/18 @ 100 A- North TX, Tollway Auth Rev, Ser L-2, 6.00%, 01/01/38 (1) 01/01/13 @ 100 BBB+ San Leanna Ed Facs Corp Higher Ed Rev, 5.125%, 06/01/36 06/01/17 @ 100 AA+ Tarrant Cnty, TX Cult Ed Facs Rev, Ser A, 5.75%, 07/01/18 (Assured Gty) N/A Virginia – 1.5% BBB+ Washington Co., VA Indl Dev Auth Hosp Fac Rev, Ser C, 7.50%, 07/01/29 01/01/19 @ 100 Washington – 1.1% AA+ Tes Properties, WA Rev, 5.625%, 12/01/38 06/01/19 @ 100 West Virginia – 1.5% AAA West Virginia Housing Dev Fund Rev, Ser D, 5.20%, 11/01/21 02/01/11 @ 100 Wisconsin – 1.3% AA Wisconsin State Health & Ed Facs Rev, Ser A, 5.00%, 11/15/36 11/15/16 @ 100 Wyoming – 7.5% BBB+ Sweetwater Co., WY Solid Waste Disp Rev, AMT, 5.60%, 12/01/35 12/01/15 @ 100 AA+ Wyoming Cmnty Dev Auth Hsg Rev, Ser 7, AMT, 5.10%, 12/01/38 12/01/16 @ 100 Total Municipal Bonds & Notes – 176.6% (Cost $157,944,493) See notes to financial statements. 12 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund l Portfolio of Investments (unaudited) continued Rating Redemption (S&P)* Value (000) Description Value Preferred Shares – 2.4% Aaa $ 2,000 Centerline Equity Issuer Trust, AMT, Ser A-4-1, 5.75%, 05/15/15 (remarketing), 144A (Cost $2,000,000) $ 2,076,400 Total Investments – 179.0% (Cost $159,944,493) Liabilities in excess of other assets – (0.0%)*** Preferred Shares, at redemption value – (-79.0% of Net Assets Applicable to Common Shareholders or -44.1% of Total Investments) Net Assets Applicable to Common Shareholders – 100.0% (2) $ 87,962,588 * For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. (unaudited) ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** Less than (0.1%) † This bond is prerefunded. U.S. government or U.S. government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. ^ A portion of this security was segregated as collateral for borrowings outstanding. At January 31, 2011, the total amount segregated was $3,336,623. (1) Security is a step-up bond where the coupon increases or steps up at a predetermined date. Rate shown reflects the rate in effect on January 31, 2011. (2) Portfolio percentages are calculated based on net assets applicable to common shareholders. Glossary: AGM – Insured by Assured Guaranty Municipal Corp. AMBAC – Insured by Ambac Assurance Corporation AMT – Income from this security is a preference item under the Alternative Minimum Tax Assured Gty – Insured by Assured Guaranty Corp. CIFG – Insured by CIFG Assurance NA FHA – Guaranteed by Federal Housing Administration GNMA – Guaranteed by Ginnie Mae 144A – Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. The securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011 these securities amounted to $2,904,890 which represents 3.3% of net assets applicable to common shareholders. See notes to financial statements. Semiannual Report l January 31, 2011 l 13 MZF l Managed Duration Investment Grade Municipal Fund Statement of Assets and Liabilities | January31, 2011 (unaudited) Assets Investments, at value (cost $159,944,493) $ 157,429,909 Interest receivable Receivable for securities sold Cash Other assets Total assets Liabilities Borrowings Payable for securities purchased Investment advisory fee payable Servicing agent fee payable Dividends payable - preferred shareholders Administration fee payable Accrued expenses and other liabilities Total liabilities Preferred Shares, at redemption value $.001 par value per share; 2,778 Auction Market Preferred Shares authorized, issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ 87,962,588 Composition of Net Assets Applicable to Common Shareholders Common stock, $.001 par value per share; unlimited number of shares authorized, 6,762,200 shares issued and outstanding $ 6,762 Additional paid-in capital Net unrealized depreciation on investments Accumulated undistributed net investment income Accumulated net realized loss on investments Net Assets Applicable to Common Shareholders $ 87,962,588 Net Asset Value Applicable to Common Shareholders (based on 6,762,200 common shares outstanding) $ 13.01 See notes to financial statements. 14 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund Statement of Operations | For the six months ended January 31, 2011(unaudited) Investment Income Interest $ 4,505,137 Expenses Investment advisory fee $ 324,720 Servicing agent fee Professional fees Auction agent fees - preferred shares Fund accounting Trustees' fees and expenses Administrative fee Printing expenses Custodian fee NYSE listing fee Transfer agent fee Insurance Line of credit fee Other Total expenses Investment advisory fees waived Servicing agent fees waived Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on Investments Net change in unrealized appreciation (depreciation) on Investments Net realized and unrealized loss on investments Distributions to Auction Market Preferred Shareholders from Net investment income Net Decrease in Net Assets Applicable to Common Shareholders Resulting from Operations $ (6,072,045) See notes to financial statements. Semiannual Report l January 31, 2011 l 15 MZF l Managed Duration Investment Grade Municipal Fund Statement of Changes in Net Assets | For the Six Months Ended For the January 31, 2011 Year Ended (unaudited) July 31, 2010 Increase/(decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ 3,803,820 $ 7,980,723 Net realized gain (loss) on investments Net change in unrealized appreciation (depreciation) on investments Distributions to auction market preferred shareholders from net investment income Net increase (decrease) in net assets applicable to common shareholders resulting from operations Distributions to common shareholders from Net investment income Capital share transactions Cost of common shares repurchased – Reinvestment of dividends Net increase (decrease) from capital share transactions Total change in net assets applicable to common shareholders Net assets applicable to common shareholders: Beginning of period End of period (including undistributed net investment income of $877,451 and $936,257, respectively.) $ 87,962,588 $ 97,190,313 See notes to financial statements. 16 l Semiannual Report l January 31, 2011 MZF l Managed Duration Investment Grade Municipal Fund Financial Highlights | For the Per share operating performance Six Months Ended For the For the For the For the For the for one common share January 31, 2011 Year Ended Year Ended Year Ended Year Ended Year Ended outstanding throughout each period (unaudited) July 31, 2010 July 31, 2009 July 31, 2008 July 31, 2007 July 31, 2006 Net asset value, beginning of period $ Investment operations Net investment income (a) Net realized and unrealized gain/(loss) on investments and swaptions transactions ) Distributions to preferred shareholders from net investment income (common share equivalent basis) Total from investment operations ) ) Distributions to common shareholders from net investment income ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value -6.43
